 1   ROMANO STANCROFF PC
 2   Mark Romano, Esq. (SBN 244113)
     Timothy Whelan, Esq. (SBN 255037)
 3   Aliaksandra Valitskaya, Esq. (SBN 320680)
 4   360 N. Pacific Coast Hwy., Suite 1010
     El Segundo, CA 90245
 5
     Telephone: (310) 477-7990
 6   Fax: (310) 477-7995
     mark@thelemonlawattorneys.com
 7
     Attorneys for Plaintiff,
 8   JACOB CHAVEZ
 9   CLARK HILL LLP
     Michael P. West (SBN 172478)
10   MWest@ClarkHill.com
     David W. Corneil (SBN 286030)
11   DCorneil@ClarkHill.com
     Erin E. Hanson, Esq. (SBN 272813)
12   EHanson@clarkhill.com
     600 W. Broadway, Suite 500
13   San Diego, California 92101
     Phone: (619) 557-0404
14   Fax: (619) 557-0460
     Attorneys for Defendant, FCA US LLC
15

16

17
                                    UNITED STATES DISTRICT COURT
18                                 CENTRAL DISTRICT OF CALIFORNIA
19

20
                                                   Case No.: 5:19-CV-01850-TJH-SHKx
21   JACOB CHAVEZ,
22                                                 STIPULATED PROTECTIVE ORDER
                         Plaintiff,
23
              v.
24
     FCA US LLC, a Delaware Limited
25   Liability Company, and DOES 1 through
     10, inclusive,
26
                         Defendant.
27

28   //
                                                   1
     ClarkHill\33014\390846\222247928.v1-9/10/19
     Case 5:19-cv-01850-TJH-SHK Document 9 Filed 10/31/19 Page 2 of 14 Page ID #:64



      1.      A. PURPOSES AND LIMITATIONS
 1

 2
              Discovery in this action is likely to involve production of confidential, proprietary,
 3
      or private information for which special protection from public disclosure and from use
 4
      for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
 5
      parties hereby stipulate to and petition the Court to enter the following Stipulated
 6
      Protective Order. The parties acknowledge that this Order does not confer blanket
 7
      protections on all disclosures or responses to discovery and that the protection it affords
 8
      from public disclosure and use extends only to the limited information or items that are
 9
      entitled to confidential treatment under the applicable legal principles. The parties further
10
      acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
11
      does not entitle them to file confidential information under seal; Civil Local Rule 79-5
12
      sets forth the procedures that must be followed and the standards that will be applied when
13
      a party seeks permission from the court to file material under seal.
14

15
              B.       GOOD CAUSE STATEMENT
16

17
              This action is likely to involve trade secrets, proprietary, confidential, or
18
      competitively sensitive business, commercial, financial, and/or personal information for
19
      which special protection from public disclosure and from use for any purpose other than
20
      prosecution of this action is warranted. Such confidential and proprietary materials and
21
      information consist of, among other things, confidential business or financial information,
22
      information regarding confidential business practices, or other confidential research,
23
      development, or commercial information (including information implicating privacy
24
      rights of third parties), information otherwise generally unavailable to the public, or which
25
      may be privileged or otherwise protected from disclosure under state or federal statutes,
26
      court rules, case decisions, or common law. Accordingly, to expedite the flow of
27
      information, to facilitate the prompt resolution of disputes over confidentiality of
28
                                                     2
      ClarkHill\33014\390846\222247928.v1-9/10/19
     Case 5:19-cv-01850-TJH-SHK Document 9 Filed 10/31/19 Page 3 of 14 Page ID #:65



      discovery materials, to adequately protect information the parties are entitled to keep
 1
      confidential, to ensure that the parties are permitted reasonable necessary uses of such
 2
      material in preparation for and in the conduct of trial, to address their handling at the end
 3
      of the litigation, and serve the ends of justice, a protective order for such information is
 4
      justified in this matter. It is the intent of the parties that information will not be designated
 5
      as confidential for tactical reasons and that nothing be so designated without a good faith
 6
      belief that it has been maintained in a confidential, non-public manner, and there is good
 7
      cause why it should not be part of the public record of this case.
 8

 9
      2.      DEFINITIONS
10
              2.1      Action: this pending federal law suit, Jacob Chavez v. FCA US LLC, United
11
      States District Court, Central District of California, Case No. 19-cv-01850-TJH-SHKx.
12
              2.2      Challenging Party: a Party or Non-Party that challenges the designation of
13
      information or items under this Order.
14
              2.3      “CONFIDENTIAL” Information or Items: information (regardless of how it
15
      is generated, stored or maintained) or tangible things that qualify for protection under
16
      Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
17
      Statement.
18
              2.4      Counsel: Outside Counsel of Record and House Counsel (as well as their
19
      support staff).
20
              2.5      Designating Party: a Party or Non-Party that designates information or items
21
      that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
22
              2.6      Disclosure or Discovery Material: all items or information, regardless of the
23
      medium or manner in which it is generated, stored, or maintained (including, among other
24
      things, testimony, transcripts, and tangible things), that are produced or generated in
25
      disclosures or responses to discovery in this matter.
26
              2.7      Expert: a person with specialized knowledge or experience in a matter
27
      pertinent to the litigation who has been retained by a Party or its counsel to serve as an
28
                                                      3
      ClarkHill\33014\390846\222247928.v1-9/10/19
     Case 5:19-cv-01850-TJH-SHK Document 9 Filed 10/31/19 Page 4 of 14 Page ID #:66



      expert witness or as a consultant in this Action.
 1
              2.8      House Counsel: attorneys who are employees of a party to this Action. House
 2
      Counsel does not include Outside Counsel of Record or any other outside counsel.
 3
              2.9      Non-Party: any natural person, partnership, corporation, association, or other
 4
      legal entity not named as a Party to this action.
 5
              2.10 Outside Counsel of Record: attorneys who are not employees of a party to
 6
      this Action but are retained to represent or advise a party to this Action and have appeared
 7
      in this Action on behalf of that party or are affiliated with a law firm which has appeared
 8
      on behalf of that party, and includes support staff.
 9
              2.11 Party: any party to this Action, including all of its officers, directors,
10
      employees, consultants, retained experts, and Outside Counsel of Record (and their
11
      support staffs).
12
              2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
13
      Material in this Action.
14
              2.13 Professional Vendors: persons or entities that provide litigation support
15
      services       (e.g.,     photocopying,       videotaping,   translating,   preparing   exhibits   or
16
      demonstrations, and organizing, storing, or retrieving data in any form or medium) and
17
      their employees and subcontractors.
18
              2.14 Protected Material: any Disclosure or Discovery Material that is designated
19
      as “CONFIDENTIAL.”
20
              2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
21
      a Producing Party.
22

23
      3.      SCOPE
24
              The protections conferred by this Stipulation and Order cover not only Protected
25
      Material (as defined above), but also (1) any information copied or extracted from
26
      Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
27
      Material; and (3) any testimony, conversations, or presentations by Parties or their
28
                                                            4
      ClarkHill\33014\390846\222247928.v1-9/10/19
     Case 5:19-cv-01850-TJH-SHK Document 9 Filed 10/31/19 Page 5 of 14 Page ID #:67



      Counsel that might reveal Protected Material.
 1
              Any use of Protected Material at trial shall be governed by the orders of the trial
 2
      judge. This Order does not govern the use of Protected Material at trial.
 3

 4
      4.      DURATION
 5
              Even after final disposition of this litigation, the confidentiality obligations imposed
 6
      by this Order shall remain in effect until a Designating Party agrees otherwise in writing
 7
      or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
 8
      dismissal of all claims and defenses in this Action, with or without prejudice; and (2) final
 9
      judgment herein after the completion and exhaustion of all appeals, rehearings, remands,
10
      trials, or reviews of this Action, including the time limits for filing any motions or
11
      applications for extension of time pursuant to applicable law.
12

13
      5.      DESIGNATING PROTECTED MATERIAL
14
              5.1 Exercise of Restraint and Care in Designating Material for Protection.
15
      Each Party or Non-Party that designates information or items for protection under this
16
      Order must take care to limit any such designation to specific material that qualifies under
17
      the appropriate standards. The Designating Party must designate for protection only those
18
      parts of material, documents, items, or oral or written communications that qualify so that
19
      other portions of the material, documents, items, or communications for which protection
20
      is not warranted are not swept unjustifiably within the ambit of this Order.
21
              Mass, indiscriminate, or routinized designations are prohibited. Designations that
22
      are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
23
      to unnecessarily encumber the case development process or to impose unnecessary
24
      expenses and burdens on other parties) may expose the Designating Party to sanctions.
25
              If it comes to a Designating Party’s attention that information or items that it
26
      designated for protection do not qualify for protection, that Designating Party must
27
      promptly notify all other Parties that it is withdrawing the inapplicable designation.
28
                                                      5
      ClarkHill\33014\390846\222247928.v1-9/10/19
     Case 5:19-cv-01850-TJH-SHK Document 9 Filed 10/31/19 Page 6 of 14 Page ID #:68



              5.2      Manner and Timing of Designations. Except as otherwise provided in this
 1
      Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 2
      ordered, Disclosure or Discovery Material that qualifies for protection under this Order
 3
      must be clearly so designated before the material is disclosed or produced.
 4
              Designation in conformity with this Order requires:
 5
                       (a) for information in documentary form (e.g., paper or electronic documents,
 6
      but excluding transcripts of depositions or other pretrial or trial proceedings), that the
 7
      Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 8
      “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 9
      portion or portions of the material on a page qualifies for protection, the Producing Party
10
      also must clearly identify the protected portion(s) (e.g., by making appropriate markings
11
      in the margins).
12
              A Party or Non-Party that makes original documents available for inspection need
13
      not designate them for protection until after the inspecting Party has indicated which
14
      documents it would like copied and produced. During the inspection and before the
15
      designation, all of the material made available for inspection shall be deemed
16
      “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
17
      copied and produced, the Producing Party must determine which documents, or portions
18
      thereof, qualify for protection under this Order. Then, before producing the specified
19
      documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
20
      that contains Protected Material. If only a portion or portions of the material on a page
21
      qualifies for protection, the Producing Party also must clearly identify the protected
22
      portion(s) (e.g., by making appropriate markings in the margins).
23
                       (b) for testimony given in depositions that the Designating Party identify the
24
      Disclosure or Discovery Material on the record, before the close of the deposition all
25
      protected testimony.
26
                       (c) for information produced in some form other than documentary and for
27
      any other tangible items, that the Producing Party affix in a prominent place on the
28
                                                       6
      ClarkHill\33014\390846\222247928.v1-9/10/19
     Case 5:19-cv-01850-TJH-SHK Document 9 Filed 10/31/19 Page 7 of 14 Page ID #:69



      exterior of the container or containers in which the information is stored the legend
 1
      “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
 2
      the Producing Party, to the extent practicable, shall identify the protected portion(s).
 3
              5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 4
      designate qualified information or items does not, standing alone, waive the Designating
 5
      Party’s right to secure protection under this Order for such material. Upon timely
 6
      correction of a designation, the Receiving Party must make reasonable efforts to assure
 7
      that the material is treated in accordance with the provisions of this Order.
 8

 9
      6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
10
              6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation
11
      of confidentiality at any time that is consistent with the Court’s Scheduling Order.
12
              6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution
13
      process under Local Rule 37.1 et seq.
14
              6.3      The burden of persuasion in any such challenge proceeding shall be on the
15
      Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
16
      harass or impose unnecessary expenses and burdens on other parties) may expose the
17
      Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn the
18
      confidentiality designation, all parties shall continue to afford the material in question the
19
      level of protection to which it is entitled under the Producing Party’s designation until the
20
      Court rules on the challenge.
21

22
      7.      ACCESS TO AND USE OF PROTECTED MATERIAL
23
              7.1      Basic Principles. A Receiving Party may use Protected Material that is
24
      disclosed or produced by another Party or by a Non-Party in connection with this Action
25
      only for prosecuting, defending, or attempting to settle this Action. Such Protected
26
      Material may be disclosed only to the categories of persons and under the conditions
27
      described in this Order. When the Action has been terminated, a Receiving Party must
28
                                                      7
      ClarkHill\33014\390846\222247928.v1-9/10/19
     Case 5:19-cv-01850-TJH-SHK Document 9 Filed 10/31/19 Page 8 of 14 Page ID #:70



      comply with the provisions of section 13 below (FINAL DISPOSITION).
 1
              Protected Material must be stored and maintained by a Receiving Party at a location
 2
      and in a secure manner that ensures that access is limited to the persons authorized under
 3
      this Order.
 4
              7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 5
      ordered by the court or permitted in writing by the Designating Party, a Receiving Party
 6
      may disclose any information or item designated “CONFIDENTIAL” only to:
 7
                       (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 8
      employees of said Outside Counsel of Record to whom it is reasonably necessary to
 9
      disclose the information for this Action;
10
                       (b) the officers, directors, and employees (including House Counsel) of the
11
      Receiving Party to whom disclosure is reasonably necessary for this Action;
12
                       (c) Experts (as defined in this Order) of the Receiving Party to whom
13
      disclosure is reasonably necessary for this Action and who have signed the
14
      “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15
                       (d) the court and its personnel;
16
                       (e) court reporters and their staff;
17
                       (f) professional jury or trial consultants, mock jurors, and Professional
18
      Vendors to whom disclosure is reasonably necessary for this Action and who have signed
19
      the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20
                       (g) the author or recipient of a document containing the information or a
21
      custodian or other person who otherwise possessed or knew the information;
22
                       (h) during their depositions, witnesses ,and attorneys for witnesses, in the
23
      Action to whom disclosure is reasonably necessary provided: (1) the deposing party
24
      requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
25
      be permitted to keep any confidential information unless they sign the “Acknowledgment
26
      and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
27
      Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
28
                                                          8
      ClarkHill\33014\390846\222247928.v1-9/10/19
     Case 5:19-cv-01850-TJH-SHK Document 9 Filed 10/31/19 Page 9 of 14 Page ID #:71



      depositions that reveal Protected Material may be separately bound by the court reporter
 1
      and may not be disclosed to anyone except as permitted under this Stipulated Protective
 2
      Order; and
 3
                       (i) any mediator or settlement officer, and their supporting personnel,
 4
      mutually agreed upon by any of the parties engaged in settlement discussions.
 5
                       (j) Plaintiff, Jacob Chavez.
 6

 7
      8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 8
      OTHER LITIGATION
 9
              If a Party is served with a subpoena or a court order issued in other litigation that
10
      compels disclosure of any information or items designated in this Action as
11
      “CONFIDENTIAL,” that Party must:
12
                       (a) promptly notify in writing the Designating Party. Such notification shall
13
      include a copy of the subpoena or court order;
14
                       (b) promptly notify in writing the party who caused the subpoena or order to
15
      issue in the other litigation that some or all of the material covered by the subpoena or
16
      order is subject to this Protective Order. Such notification shall include a copy of this
17
      Stipulated Protective Order; and
18
                       (c) cooperate with respect to all reasonable procedures sought to be pursued
19
      by the Designating Party whose Protected Material may be affected.
20
              If the Designating Party timely seeks a protective order, the Party served with the
21
      subpoena or court order shall not produce any information designated in this action as
22
      “CONFIDENTIAL” before a determination by the court from which the subpoena or
23
      order issued, unless the Party has obtained the Designating Party’s permission. The
24
      Designating Party shall bear the burden and expense of seeking protection in that court of
25
      its confidential material and nothing in these provisions should be construed as
26
      authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
27
      from another court.
28
                                                      9
      ClarkHill\33014\390846\222247928.v1-9/10/19
     Case 5:19-cv-01850-TJH-SHK Document 9 Filed 10/31/19 Page 10 of 14 Page ID #:72




 1
      9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
 2
      THIS LITIGATION
 3
                       (a) The terms of this Order are applicable to information produced by a Non-
 4
      Party in this Action and designated as “CONFIDENTIAL.” Such information produced by
 5
      Non-Parties in connection with this litigation is protected by the remedies and relief
 6
      provided by this Order. Nothing in these provisions should be construed as prohibiting a
 7
      Non-Party from seeking additional protections.
 8
                       (b) In the event that a Party is required, by a valid discovery request, to
 9
      produce a Non-Party’s confidential information in its possession, and the Party is subject
10
      to an agreement with the Non-Party not to produce the Non-Party’s                  confidential
11
      information, then the Party shall:
12
                                (1) promptly notify in writing the Requesting Party and the Non-Party
13
      that some or all of the information requested is subject to a confidentiality agreement with
14
      a Non-Party;
15
                                (2) promptly provide the Non-Party with a copy of the Stipulated
16
      Protective Order in this Action, the relevant discovery request(s), and a reasonably
17
      specific description of the information requested; and
18
                                (3) make the information requested available for inspection by the
19
      Non-Party, if requested.
20
                       (c) If the Non-Party fails to seek a protective order from this court within 14
21
      days of receiving the notice and accompanying information, the Receiving Party may
22
      produce the Non-Party’s confidential information responsive to the discovery request. If
23
      the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
24
      information in its possession or control that is subject to the confidentiality agreement
25
      with the Non-Party before a determination by the court. Absent a court order to the
26
      contrary, the Non-Party shall bear the burden and expense of seeking protection in this
27
      court of its Protected Material.
28
                                                        10
      ClarkHill\33014\390846\222247928.v1-9/10/19
     Case 5:19-cv-01850-TJH-SHK Document 9 Filed 10/31/19 Page 11 of 14 Page ID #:73




 1
      10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2
              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3
      Protected Material to any person or in any circumstance not authorized under this
 4
      Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 5
      the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
 6
      unauthorized copies of the Protected Material, (c) inform the person or persons to whom
 7
      unauthorized disclosures were made of all the terms of this Order, and (d) request such
 8
      person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
 9
      attached hereto as Exhibit A.
10

11
      11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12
      PROTECTED MATERIAL
13
              When a Producing Party gives notice to Receiving Parties that certain inadvertently
14
      produced material is subject to a claim of privilege or other protection, the obligations of
15
      the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
16
      This provision is not intended to modify whatever procedure may be established in an e-
17
      discovery order that provides for production without prior privilege review. Pursuant to
18
      Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
19
      effect of disclosure of a communication or information covered by the attorney-client
20
      privilege or work product protection, the parties may incorporate their agreement in the
21
      stipulated protective order submitted to the court.
22

23
      12.     MISCELLANEOUS
24
              12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
25
      to seek its modification by the Court in the future.
26
              12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
27
      Order no Party waives any right it otherwise would have to object to disclosing or
28
                                                    11
      ClarkHill\33014\390846\222247928.v1-9/10/19
     Case 5:19-cv-01850-TJH-SHK Document 9 Filed 10/31/19 Page 12 of 14 Page ID #:74



      producing any information or item on any ground not addressed in this Stipulated
 1
      Protective Order. Similarly, no Party waives any right to object on any ground to use in
 2
      evidence of any of the material covered by this Protective Order.
 3
              12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
 4
      Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
 5
      under seal pursuant to a court order authorizing the sealing of the specific Protected
 6
      Material at issue. If a Party's request to file Protected Material under seal is denied by the
 7
      court, then the Receiving Party may file the information in the public record unless
 8
      otherwise instructed by the court.
 9

10
      13.     FINAL DISPOSITION
11
              After the final disposition of this Action, as defined in paragraph 4, within 60 days
12
      of a written request by the Designating Party, each Receiving Party must return all
13
      Protected Material to the Producing Party or destroy such material. As used in this
14
      subdivision, “all Protected Material” includes all copies, abstracts, compilations,
15
      summaries, and any other format reproducing or capturing any of the Protected Material.
16
      Whether the Protected Material is returned or destroyed, the Receiving Party must submit
17
      a written certification to the Producing Party (and, if not the same person or entity, to the
18
      Designating Party) by the 60 day deadline that (1) identifies (by category, where
19
      appropriate) all the Protected Material that was returned or destroyed and (2)affirms that
20
      the Receiving Party has not retained any copies, abstracts, compilations, summaries or any
21
      other format reproducing or capturing any of the Protected Material. Notwithstanding this
22
      provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers,
23
      trial, deposition, and hearing transcripts, legal memoranda, correspondence, deposition
24
      and trial exhibits, expert reports, attorney work product, and consultant and expert work
25
      product, even if such materials contain Protected Material. Any such archival copies that
26
      contain or constitute Protected Material remain subject to this Protective Order as set forth
27
      in Section 4 (DURATION).
28
                                                    12
      ClarkHill\33014\390846\222247928.v1-9/10/19
     Case 5:19-cv-01850-TJH-SHK Document 9 Filed 10/31/19 Page 13 of 14 Page ID #:75




 1
      14.     Any violation of this Order may be punished by any and all appropriate measures
 2
      including, without limitation, contempt proceedings and/or monetary sanctions.
 3

 4
      IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6
               2FWREHU
      DATED _______________________
 7

 8     V$OLDNVDQGUD9DOLWVND\D
      _____________________________________
 9    Attorneys for Plaintiff
10

11            October 31, 2019
      DATED:________________________
12
      _____________________________________
13    Attorneys for Defendant
14

15    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16

17               10/31/19
      DATED:________________________
            ________________________
18
      _____________________________________
19    Hon. Shashi H. Kewalramani
20
      United States Magistrate Judge

21

22

23

24

25

26

27

28
                                                    13
      ClarkHill\33014\390846\222247928.v1-9/10/19
     Case 5:19-cv-01850-TJH-SHK Document 9 Filed 10/31/19 Page 14 of 14 Page ID #:76



                                                    EXHIBIT A
 1
                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
      I, _____________________________ [print or type full name], of _________________
 3
      [print or type full address], declare under penalty of perjury that I have read in its entirety
 4
      and understand the Stipulated Protective Order that was issued by the United States
 5
      District Court for the Central District of California on ____________[date] in the case of
 6
      Jacob Chavez v. FCA US LLC, United States District Court, Central District of
 7
      California, Case No. 19-cv-01850-TJH-SHKx. I agree to comply with and to be bound by
 8
      all the terms of this Stipulated Protective Order and I understand and acknowledge that
 9
      failure to so comply could expose me to sanctions and punishment in the nature of
10
      contempt. I solemnly promise that I will not disclose in any manner any information or
11
      item that is subject to this Stipulated Protective Order to any person or entity except in
12
      strict compliance with the provisions of this Order. I further agree to submit to the
13
      jurisdiction of the United States District Court for the Central District of California for the
14
      purpose of enforcing the terms of this Stipulated Protective Order, even if such
15
      enforcement proceedings occur after termination of this action. I hereby appoint
16
      _____________________________________                 [print   or   type   full   name]     of
17
      _______________________________________ [print or type full address and telephone
18
      number] as my California agent for service of process in connection with this action or
19
      any proceedings related to enforcement of this Stipulated Protective Order.
20

21
      Date: ______________________________________
22
      City and State where sworn and signed: _________________________________
23

24
      Printed name: _______________________________
25

26
      Signature: __________________________________
27

28
                                                       14
      ClarkHill\33014\390846\222247928.v1-9/10/19
